DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 11 and the method of claim 6. A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Huang (US 2016/0293857) teaches an OLED represented by Figure 2:

    PNG
    media_image1.png
    450
    466
    media_image1.png
    Greyscale


Haug teaches an electro-phosphorescent quantum dot is used as a guest material of an emissive layer thus to produce a quantum dot organic electroluminescent device (QD-OLED). The quantum dot organic electroluminescent device (QD-OLED) is the basis of Huang’s teaching (paragraph 8).
Huang thus meets the requirement of the above independent claims for a luminescent layer containing quantum dots. The adjacent electron transporting layer may contain a metal complex (coordination compound) (paragraph 56) but not on the hole transporting layer side of the luminescent layer. Additionally Haug fails to teach a first ionic coordination compound layer formed on a side of the hole transport layer facing the quantum dot luminescent layer with the first ionic coordination compound layer comprises a first positive ion portion and a first negative ion portion wherein the first positive ion portion is on a side close to the hole transport layer, of the first ionic coordination compound layer, and the first negative ion portion is on a side close to the 
Huang fails to teach, suggest or offer guidance that would render it obvious to modify the device to arrive at the limitations of the above independent claims

Claims 1-15 allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786